  4:20-cv-03001-BCB-MDN Doc # 65 Filed: 03/19/21 Page 1 of 1 - Page ID # 285




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES BERGMAN,

                        Plaintiff,                                   4:20CV3001

       vs.
                                                                       ORDER
DAWSON COUNTY, NEBRASKA,
DOUGLAS COUNTY, NEBRASKA,
STATE OF NEBRASKA, and CORRECT
CARE SOLUTIONS, LLC,

                        Defendants.

       This matter is before the court on the defendant State of Nebraska’s Amended Motion for
Leave to Take Deposition of a Person Confined in Prison (Filing No. 64). The State seeks leave
to take the Plaintiff’s deposition pursuant to Fed. R. Civ. P. 30(a)(2)(B) because Plaintiff is
currently incarcerated with the Nebraska Department of Correctional Services and housed at the
Omaha Correctional Center in Omaha, Nebraska. The State has consulted counsel for all other
parties and have tentatively scheduled Plaintiff’s deposition for March 23, 2021. Accordingly,

       IT IS ORDERED

       1. The State of Nebraska’s Amended Motion for Leave to Take Deposition of a Person
             Confined in Prison (Filing No. 64) is granted.
       2. The State of Nebraska’s Motion for Leave to Take Deposition of a Person Confined
             in Prison (Filing No. 63) is denied as moot.



       Dated this 19th day of March, 2021.
                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
